Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The specification and drawings have been reviewed and no clear informalities or objections have been noted.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takami (US 2019/0088926) in view of He (US 2014/0363746).
Regarding claims 1 and 15, Takami discloses a composite electrolyte comprising: 
inorganic solid particles (paragraph 36); 
a lithium salt dissolved in an organic solvent (paragraph 47)
0.5 to 10% by weight of a fibrous polymer having an average fiber diameter of 1 to 100 nm (paragraph 44) and discloses that the fibrous polymer is cellulose (paragraph 70).
Takami teaches the use of an organic solvent with a lithium salt dissolved therein and does not teach an ionic liquid with a trialkylsulfonium ion as the cation or [N(CF3SO2)2]- or [N(FSO2)]-.
He also discloses a lithium ion battery (see abstract).
He teaches the benefits of including ionic liquids as electrolytes as opposed to solely organic electrolytes.  These benefits include a lower flammability of the battery cell (paragraph 95).  He goes on to teach that an ionic liquid with a good working conductivity include a sulfonium based cation, such as trialkylsulfonium, along with a [N(SO2F)2]- anion (paragraph 97) and teaches that this ionic liquid is combined with an organic solvent and a lithium salt to produce an electrolyte that is less flammable.
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the composite electrolyte comprising the ionic liquid of He to Takami in order to lower the flammability of the battery electrolyte.
Regarding claim 3, Takami further discloses no polymer other than the cellulose fiber (see example 7 which shows only cellulose used).
Regarding claim 4, Takami further discloses the inorganic solid particles are particles of a lithium ion conductive inorganic solid electrolyte (paragraph 36).
Regarding claim 5, Takami further discloses the particles of the lithium ion conductive inorganic solid electrolyte are lithium phosphoric acid solid electrolyte particles with a NASICON type structure represented by Li1+yAlxM2−x(PO4)3 (M is one or more selected from the group consisting of Ti, Ge, Sr, Zr and Ca, 0≤x≤1, and 0≤y≤1) (see paragraph 39 which discloses compositions that fall within this range).
Regarding claims 6 and 16, Takami, as modified by He above, further discloses the cations of the ionic liquid comprise alkali metal ion (due to the presence of a lithium salt in the composite electrolyte of He, see claim 1 of He) and at least one selected from the group consisting of, alkylimidazolium ion and quaternary ammonium ion (see paragraph 44 of He which discloses a combination of cations is possible in the ionic liquid and discloses a alkylimidazolium ion), and wherein the anions comprise at least one selected from the group consisting of [N(CF3SO2)2]− and [N(FSO2)2]− (as disclosed in the rejection of claim 1 above).
While modified Takami does not explicitly disclose that a plurality of anion components of the ionic liquid, He does teach a limited number of anions that are appropriate for the ionic liquid (paragraph 44) and teaches that the ionic liquid may contain a combination of these anions.  As such, it would have been obvious to one or ordinary skill in the art at the time of the invention to add a plurality of anion components, such as trialkylsulfonium along with alkylimidazolium, as suggested by He, to the composite electrolyte of modified Takami.  Such a modification is nothing more than choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.
Regarding claim 7, Takami, as modified above, further discloses that the molar ratio of lithium salt to organic solvent is greater than 0.5 (see paragraph 28 or He).  However, Takami does not explicitly disclose an electrolyte comprising 5% by weight or less of an organic solvent.  However, Takami does teach a range that overlaps the claimed range.  As such, arriving at the claimed range would have been obvious to one of ordinary skill in the art at the time of the invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see MPEP §2144.05(I)).
Regarding claim 8, Takami further discloses a positive electrode (3); a negative electrode (4); and the composite electrolyte (15) according to claim 1, which is disposed between the positive electrode and the negative electrode (as depicted in Fig. 5).
Regarding claim 9, Takami further discloses the negative electrode comprises a negative electrode active material including at least one selected from the group consisting of lithium metal, carbon material, lithium titanium oxide, titanium oxide and niobium titanium oxide (see paragraph 109 which discloses a lithium titanium oxide).
Regarding claim 10, Takami further discloses a battery pack comprising the secondary battery according to claim 8 (see paragraph 177).
Regarding claim 11, Takami further discloses an external power distribution terminal; and a protective circuit (paragraphs 178-179).
Regarding claim 12, Takami further discloses plural of the secondary battery, wherein the secondary batteries are electrically connected in series, in parallel, or in a combination of in-series and in-parallel (paragraph 172).
Regarding claim 13, Takami further discloses a vehicle comprising the battery pack according to claim 10 (see claim 13 of Takami).  
Regarding claim 14, Takami further discloses a mechanism configured to convert kinetic energy of the vehicle into regenerative energy (see claim 14 of Takami).

Relevant Prior Art
CN 108461819 A - Discloses cellulose fibers within the electrolyte (see claims 1 and 4 of this document)
CN 109119682 A – Discloses cellulose fibers in addition to an ionic liquid as part of an electrolyte
CN 112242553 A - Discloses cellulose fiber electrolyte comprising an ionic liquid (see abstract)

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/       Primary Examiner, Art Unit 1725